DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 16, 2019 and October 11, 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 3 recite the limitation "the crown main groove" in claim 1, lines 13 and 15, and claim 3 lines 6-7.  There is insufficient antecedent basis for this limitation in these claims, because claim 1 defines “at least one crown main groove”, not “a crown main groove”. Claims 2-20 are also rejected as depending upon claim 1, and claim 4 is rejected as depending upon claim 3.
Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation of claim 10 of specifying a mounting position is an intended use which does not further limit the claim, therefore claim 10 does not further limit the subject matter of claim 1 upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (JP2012-254654; machine translation relied upon).
Regarding claim 1, Takahashi teaches a tire comprising a tread portion 5 comprising first and second shoulder main grooves 12, crown main groove 11, first and second middle land portions 30a, first and second shoulder land portions 30b (machine translation at page 2; figure 1), the first middle land portion provided with first middle sipes 52 each extending inward in the axial direction from the first shoulder main groove to have an inner end in the first middle land region, second middle sipes 51 each extending outward in the axial direction from the crown main groove to have an outer end in the first middle land region, and the number of second middle sipes is preferably 1.5 times or more the number of first middle sipes, with a specific embodiment with 5 second middle sipes and 3 first middle sipes (machine translation at page 3; figure 1).
Regarding claim 10, the limitation of specifying a mounting position is an intended use which does not further limit the claim.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (JP2012-254654; machine translation relied upon).
Regarding claim 2, Takahashi teaches that the number of second middle sipes is preferably 1.5 times or more the number of first middle sipes (machine translation at page 3), thus teaching an overlapping range. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” MPEP at 2144.05 citing In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). It would have been obvious to one of ordinary skill in the art to use at least two times as many second middle sipes than first middle sipes as being taught or suggested by Takahashi (see machine translation at page 3).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi as applied to claim 1 above, and further in view of Aoki (US Pat. No. D781,774).
Regarding claims 3-4, Takahashi teaches the use of a second middle land region 30a with third middle sipes 52 and fourth middle sipes 51 (machine translation at page 3; figure 1), but does not specifically disclose using an equal number of third and fourth middle sipes. Aoki teaches using a first middle land region (left middle land region on figure) with greater siping on the axially inner side than the axially outer side, and a second middle land region (right middle land region on figure) with an equal .
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi as applied to claim 1 above, and further in view of Takemoto (EP 3254872) and optionally Hoshino (US Pub. No. 2018/0086149).
Regarding claim 5, Takahashi does not specifically disclose first shoulder sipes connecting between the first tread ground contact edge and the first shoulder main groove. Takemoto teaches shoulder sipes 7 (taken to be the claimed first shoulder sipes) connecting between the first ground contact edge and the first shoulder main groove, the shoulder sipe including a deep portion 7A extending inward in the axial direction from the first ground contact edge to have an inner end in the first shoulder land region and a shallow sipe 7B connecting between the inner end of the deep sipe and the first shoulder main groove and having a depth smaller than that of the deep sipe (paragraphs [0031]-[0032]; figure 1). It is believed that one of ordinary skill in the art would be aware that the sipe portion 7A of Takemoto would be deep and portion 7B would be shallow, but further evidence of this configuration is provided by Hoshino (see shoulder sipes 26 comprising deep bottom part 27 and shallow bottom part 28; paragraphs [0071]-[0073] and figure 1). It would have been obvious to one of ordinary skill in the art to use a shoulder sipe connecting between the tread edge and the first shoulder main groove, with a deep and shallow portion as taught by Takemoto and optionally Hoshino in the tire of Takahashi in order to improve the wet performance of the tire in the initial stage of tread wear, and 
Regarding claim 6, Takemoto (figure 1) and Hoshino (figure 1) teach that the deep sipe has a curved portion and the shallow sipe has a bent portion.
Claims 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi as applied to claim 1 above, and further in view of Takeuchi (JP2016-199118; machine translation relied upon) and Hoshino (US Pub. No. 2018/0086149).
Regarding claim 11, the limitation of specifying a mounting position is an intended use which does not further limit the claim. Takahashi does not specifically disclose a first circumferential sipe. Takeuchi teaches using a first circumferential sipe 10 in a middle land region (machine translation at page 3; figure 2). It would have been obvious to one of ordinary skill in the art to use a first circumferential sipe in a middle land region as taught by Takeuchi in the tire of Takahashi in order to maintain steering stability and suppress uneven wear (see Takeuchi machine translation at page 3). Takahashi (combined) does not specifically disclose shoulder sipes having first and second convex portions convex in opposite directions. Hoshino teaches providing a first shoulder sipe 26 having first and second bent portions which are convex in opposite directions (paragraphs [0068]-[0080]; figure 5). It would have been obvious to one of ordinary skill in the art to use a first shoulder sipe having first and second bent portions which are convex in opposite directions as taught by Hoshino in the tire of Takahashi (combined) in order to improve the wet performance of the tire (see Hoshino at paragraph [0071]).
Regarding claim 12, Hoshino teaches a vertical component arranged between the first and second bent portions, and the angle is in a range of from 55 to 65 degrees to the axial direction (25 to 35 degrees to the circumferential direction) (paragraph [0076]; figure 5), overlapping the claimed range. 
Regarding claim 13, Hoshino teaches that the first and second bent portions are arranged on an inner side in the axial direction of a center in the axial direction of the first shoulder land region (figure 5).
Regarding claim 14, Hoshino teaches that the first shoulder land region is provided with a plurality of first shoulder lateral grooves 25 extending from the first tread ground contact edge to terminate within the first shoulder land region (paragraphs [0068]-[0069]; figure 5).
Regarding claim 15, Hoshino teaches that the shoulder lateral grooves are approximately parallel to the axial direction (figure 5), thus teaching or suggesting angle within the claimed range. It would have been obvious to one of ordinary skill in the art to use an angle of from 0 to 10 degrees with respect to the axial direction for the shoulder lateral grooves as being taught or suggested by Hoshino (see figure 5).
Regarding claim 16, Hoshino teaches that a distance in the axial direction between an inner end of the first shoulder lateral grooves and the second bent portion is smaller than a groove width of the first shoulder main groove (figure 5). While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 173 USPQ 25 (CCPA 1972).
Regarding claim 17, Hoshino teaches that the first shoulder sipes are continuous with the first middle sipes on the middle land portion (figure 5).  
	Regarding claims 18-19, Hoshino teaches a chamfered portion 40 a formed between the first middle sipes and the first shoulder main groove, where the chamfered portion includes one edge of the first middle land region on a ground contact surface, one edge of the shoulder main groove, and one edge of the first middle sipe (paragraphs [0088]-[0093]; figure 5).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi as applied to claim 1 above, and further in view of Himuro (JP01-036505; machine translation attached and relied upon).
Regarding claim 20, Takahashi does not specifically disclose a crown land region arranged on the equator which is a plain rib provided with no grooves and no sipes. Himuro teaches providing a crown land region that is a plain rib with no grooves and no sipes (figure 1) as an alternative to an equatorial groove 1 (figure 2) (machine translation at page 2). It would have been obvious to one of ordinary skill in the art to use a crown land region that is a plain rib with no grooves and no sipes as taught by Himuro in the tire of Takahashi as a known alternative configuration with the predictable result of having an appropriately functioning central region of the tread pattern.

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Takemoto and Hoshino each teach first shoulder lateral grooves extending inward from the tread ground contact edge and having an inner end in the first shoulder land region, but do not teach or suggest that a length in the axial direction of each of the first shoulder lateral grooves is larger than a length in the axial direction of the deep sipe.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612.  The examiner can normally be reached on Mon-Fri 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	June 4, 2021

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
June 7, 2021